                 Case 2:20-cv-00849-RSM Document 35 Filed 03/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    ROMELIA PEREZ,
                                                         CASE NO. C20-849RSM
 9
                      Plaintiff,
10                                                       ORDER DENYING STIPULATED
              v.                                         MOTION FOR PROTECTIVE ORDER
11
      AMERICAN FAMILY INSURANCE
12    COMPANY,
13
                      Defendant.
14

15          This matter comes before the Court on the parties’ Stipulated Motion for Protective Order.
16   Dkt. #34.
17
            The Court finds that the proposed Protective Order does not conform to the requirement
18
     that its “protection from public disclosure and use extends only to the limited information or
19
     items that are entitled to confidential treatment under the applicable legal principles” as required
20

21   by Local Rule 26(c)(2). Under the section entitled Confidential Material, the Court’s model

22   protective order instructs: “[t]he parties must include a list of specific documents such as

23   ‘company’s customer list’ or ‘plaintiff’s medical records;’ do not list broad categories of
24
     documents such as ‘sensitive business material.’”         The parties have not followed these
25
     instructions and instead drafted an order stating that confidential material “may include but is not
26
     limited to… American Family’s policies and procedures related to claims handling, course and
27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 1
              Case 2:20-cv-00849-RSM Document 35 Filed 03/01/21 Page 2 of 2




     training materials, confidential and proprietary information.” Dkt. #34 at 2. The last four words
 1

 2   are grammatically ambiguous and appear to serve as a catch-all.

 3          Although some specific categories of documents are described, the Court finds that the

 4   parties have impermissibly left the door open to labeling a wide variety of documents as
 5
     confidential. The parties submit no argument to justify this departure from the model protective
 6
     order’s guidelines. Given all of the above, the Motion will be denied.
 7
            Having reviewed the briefing, along with the remainder of the record, the Court hereby
 8
     finds and ORDERS that the parties’ Stipulated Motion for Protective Order, Dkt. #34, is
 9

10   DENIED.

11          DATED this 1st day of March, 2021.
12


                                                  A
13

14
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 2
